Citation Nr: 0938381	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  01-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an apportionment in excess of $169.00 from the 
Veteran's monthly VA compensation benefits for the Veteran's 
child in the appellant's custody.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1986 and from April 1987 to August 1990.  When the initial 
claim for an apportionment was submitted, the appellant had 
custody of TAB, a child of the Veteran and a minor.  TAB has 
since attained the age of majority.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision by which 
the RO granted apportionment of the Veteran's monthly 
compensation benefits for the Veteran's minor child in the 
appellant's custody in the amount of $169 per month.  The 
claimant sought an award in excess of $169.00; the Veteran 
contended that an increased award in excess of $169.00 was 
not warranted.  The contested claim was remanded by the Board 
in June 2001 and again in May 2006.

The Veteran failed to appear for a video conference hearing 
scheduled to take place in May 2001.  In October 2007, the 
appellant withdrew her hearing request.  When an appellant 
fails to appear for a scheduled hearing, the is processed as 
though the request for a hearing was withdrawn.  38 C.F.R. § 
20.704(d) (2008).  When a hearing request is withdrawn, the 
Board proceeds with the claim based on the evidence of 
record.  38 C.F.R. § 20.704(e) (2008). 


FINDINGS OF FACT

1.  The Veteran has reported monthly expenses equaling his 
monthly income or exceeding it by $449.00.

2.  The appellant has reported monthly expenses of $735.00.  
Her monthly income has exceeded that amount throughout the 
appellate period.  




CONCLUSION OF LAW

The requirements for an apportionment in excess of $169.00 of 
the Veteran's monthly VA compensation benefits for his child 
TAB have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. § 3.450 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed VCAA into law.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  However, an 
applicant for apportionment is "not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55."  Sims v. 
Nichols, 19 Vet. App. 453, 456 (2006).  Thus a reasonable 
interpretation is that VCAA does not apply to decisions 
regarding how benefits are paid and thus because an 
apportionment decision involves deciding how existing 
benefits are paid, under the reasoning in Sims, VCAA would 
not appear to be applicable to apportionment adjudications.

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. 
§ 20.3(p).  Review of the claims file convinces the Board 
that such notification has been adequately accomplished.  
Both the appellant and the Veteran received copies of the 
statement of the case and the supplemental statements of the 
case, and the Veteran generally appears to be well aware of 
the claim of apportionment filed by the appellant, the mother 
of his child TAB.

Law and Regulations 

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran is not residing with his spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  It is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. 
App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. 
§ 3.451 further provides that apportionment of more than 50 
percent of the veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. 
§ 5307.  The Veteran is in receipt of compensation at the 100 
percent level following the grant of a total disability 
rating based on individual unemployability effective January 
7, 1999.

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Factual Background 

The Veteran and the appellant are divorced.  This matter 
concerns their daughter TAB born in March 1986.  

In April 2000, the appellant indicated that her monthly 
income consisted of $512.00 from the Social Security 
Administration (SSA) and $102.00 from public aid.  She 
stated, moreover, that she had no net worth.  In a May 2000 
statement, the appellant reported that her monthly utility 
bill amounted to $125.00 and her other monthly expenses 
consisted of $350.00 for food, $100.00 for clothing, $60.00 
for transportation, and $100.00 for school expenses and 
tuition.  By decision dated in July 2000, the RO awarded a 
monthly apportionment of $169.00 for TAB effective in 
February 2000 and ending in March 2004.  

In August 2000, the appellant indicated that the $169.00 
apportionment was insufficient because TAB had special 
educational needs and suffered from asthma, which required 
various medications.

In December 2000, the Veteran submitted a financial status 
report reflecting a net monthly income of $1799.00, which 
equaled his monthly expenses of $1799.00.  

In an October 2002 letter to the Veteran issued for 
clarification purposes, the RO stated that his total monthly 
VA award consisted of $2248.00.  

In February 2004, the appellant reported that TAB received an 
annual income of $3608.00 from SSA.  TAB had no other income 
and no assets.

In March 2004, the RO extended TAB's $169.00 monthly 
apportionment until July 2005.  

In July 2005, the RO sent letters to the appellant and the 
Veteran asking that they provide financial, income, and 
expense information.  The letter to the appellant was 
returned as undeliverable.  In August 2006, the RO resent the 
letters.  The RO resent the appellant a similar letter in 
January 2007 to the appellant's latest address of record.  No 
relevant responses were received.  Rather, in an October 2007 
letter, the appellant indicated that she did not desire a 
personal hearing and provided information as to the Veteran's 
address.

The Board observes that with the exception of a short period 
when TAB resided with the Veteran, she has been in the sole 
custody of the appellant.

Discussion

Both the appellant and the Veteran have been remiss in 
providing the requested financial information to VA.  The 
Board will use the information available to it in rendering 
its decision herein.

According to the April and May 2000 information that the 
appellant provided, her monthly income was $614.00 and her 
monthly expenditures amounted to $735.00.  It appears, 
therefore, that before the $169.00 apportionment for TAB was 
awarded, the appellant had a monthly deficit of $121.00.  
After the apportionment was granted, the appellant's monthly 
household income amounted to $783.00, creating a surplus of 
$48.00.  The record is unclear regarding when TAB began to 
receive benefits from SSA, but her $3608.00 annual benefit 
amounted to $300.67 a month.  As such, it is apparent that 
the appellant's monthly household income rose to $1083.67, 
which exceeded her expenses by $348.67.

The Veteran's monthly income of $2248.00 exceeded his 
expenses of $1799.00 by $449.  The Board acknowledges that 
the Veteran's income, at some point during the appellate 
period, was equal to his expenses.  

The Board finds that both the appellant and the Veteran have 
monthly income that exceeds expenses.  Thus, the Board 
concludes that the appellant, on behalf of TAB, is not 
entitled to an apportionment in excess of $169.00 of the 
veteran's disability compensation.  Because the appellant's 
monthly income is greater than her expenses, there is no 
clear indication of financial hardship, as defined by the 
inability to pay for the most basic needs.  Thus, an 
increased apportionment for TAB is denied.  The appellant is 
clearly able to pay for food, clothing, and utilities.  There 
is no indication in the record that she cannot pay for 
medication.  The Board notes that the appellant did not 
report having to pay rent.  Finally, the appellant's chronic 
lack of responsiveness to VA inquiries suggests that her need 
for extra income is not dire and that she has been able to 
care for TAB with the income at her disposal.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a monthly apportionment in excess of $169.99 
of the Veteran's VA compensation benefits for the veteran's 
child TAB is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


